Name: Commission Regulation (EC) No 373/1999 of 19 February 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities 20. 2. 1999L 46/6 COMMISSION REGULATION (EC) No 373/1999 of 19 February 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 20 February 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. EN Official Journal of the European Communities20. 2. 1999 L 46/7 ANNEX to the Commission Regulation of 19 February 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 109,8 204 41,9 212 117,1 624 115,7 999 96,1 0707 00 05 068 160,7 999 160,7 0709 10 00 220 180,0 999 180,0 0709 90 70 052 128,4 204 122,8 999 125,6 0805 10 10, 0805 10 30, 0805 10 50 052 52,1 204 39,7 212 37,1 220 27,2 600 46,5 624 54,7 999 42,9 0805 20 10 204 77,5 999 77,5 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 59,6 204 69,2 464 61,8 600 70,5 624 74,9 999 67,2 0805 30 10 052 60,1 600 54,8 999 57,4 0808 10 20, 0808 10 50, 0808 10 90 039 76,4 060 35,6 400 70,9 404 69,3 528 145,2 706 107,2 720 81,7 728 66,6 999 81,6 0808 20 50 052 132,7 388 96,8 400 80,7 512 67,5 528 77,6 624 55,2 999 85,1 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.